Park, C. J.
In the town of Suffield the defendant s railroad runs nearly north and south. Before the commencement of these proceedings there were two highways *368running in an easterly direction in that town, that crossed the railroad at grade about a half mile apart, and united in one highway within a short distance from the railroad on the east side, and at a point nearly equi-distant from the crossings.
The railroad commissioners, on a hearing duly had on the subject, ordered that the location of the two highways at the crossings be so changed that they would meet on the west side of, and just before reaching the railroad, and thus save the necessity of more than one crossing of the railroad.
The sole question in the case is, whether the commissioners had authority to make this order. All their authority came from the statutes of 1876 and 1884, (Session Laws 1876, p. 102; of 1884, p. 378;) and the case depends upon' the construction to be given to these statutes.
The statute of 1876 is as follows:—“The selectmen of any town within which a highway crosses or is crossed by a railroad, or the directors of any railroad company whose road crosses or is crossed by a highway, may bring their petition in writing to the railroad commissioners, therein alleging that public safety^ requires an alteration in such crossing, its approaches, the method of crossing, the location of the railroad or highway, or the removal of obstructions to the sight at such crossing, and praying that the same be ordered. Whereupon the railroad commissioners shall appoint a time and place for hearing the petition, and shall give such notice thereof as they shall judge reasonable to said selectmen, the railroad company, and the owners of the land adjoining such crossing; and after such notice and hearing said commissioners shall determine what alterations or removals shall be made, by whom done, and at whose expense.”
The statute of 1884 is as follows:—“ The railroad commissioners may, when in their opinion public safety requires an alteration of any highway crossed at grade by a railroad, after a hearing had upon such notice as they shall deem reasonable to the railroad company owning or operating said railroad, and to the selectmen of the town, mayor of *369the city, or -warden of the borough, within which said highway is situated, and to the owners of the land adjoining said crossipg, order such alterations in such highway as they shall deem best, and shall determine and direct by whom such alterations shall be made, at whose expense, and within what time; provided that in no case shall more than one half the expense be paid by the town, city or borough aforesaid ; and provided further, that such alterations as are made at the primary instance of the railroad commissioners shall not be ordered at the rate of more than one a year on any one railroad, except in the case of railroads now having a double track throughout their entire length. Railroad companies may take land for the purposes of this section in the manner now provided by law for the taking of land by railroad companies.”
These statutes differ but little except in the mode of procedure. One requires a petition to be brought bythe selectmen of the town in which the proposed alterations' are to be made, or by the directors of the railroad company; and in the other the commissioners can proceed upon their own motion.
We will consider the ease under the statute of 1884, inasmuch as that statute is particularly referred to in the defendant’s answer, and has been the one mainly discussed in the argument.
This statute confers upon the commissioners the power to “ order such alterations in such highway as they shall deem best,” &c. This power seems to be amply sufficient for all the demands of this case. These highways, for all highway purposes,' remain substantially the same as they were before the alterations were made, the only difference being that a traveler upon one of them will have to go about fifteen rods and upon the other about thirty rods further than before. To compensate for this difference the traveler will escape the danger arising from two railroad crossings at grade. The accommodation of the public is manifestly greater than it was before, and were it not for the expense *370attending the alteration we should hear no complaint made in regard to it.
But it is said that the power conferred upon tjie commissioners is limited by the word “ alterations,” which indicates it is said some slight change in the grade of the highway, or perhaps turning the road a little to the right or left, taking care that the change shall be inconsiderable.
In construing this statute we should take into consideration the object the legislature had in view in passing it, which was to prevent the destruction of life and property at highway crossings of railroads at grade, so far as it could reasonably be done. Such disasters have been occurring ever since railroads have had an existence, and the legisla-' ture, year after year, has been passing enactments on the subject to prevent the evil, but each act failed to accomplish the object, when in 1884 the legislature resorted to vigorous measures to prevent such calamities and made provision for the gradual entire removal of such crossings. They struck at the root of the evil and said to the commissioners, make such alterations of highways at their crossings of railroads at grade as .you shall “deem best.” “Such alterations as they shall deem best ” is the language used.
The counsel for the plaintiffs seems to overlook all in this clause except the word “ alterations,” and treats that word, disconnected from the others, as alone descriptive of the power conferred, whereas all the other words are used to indicate the character of the alterations that may be ordered. The commissioners may not only order “alterations,” but “ such alterations as they shall deem best.” Surely the language used is ample to cover the case. We do not mean to be understood that this language gives the commissioners unlimited power on the subject. They must act reasonably, and make such alterations only as the exigencies of each particular case seem reasonably to require. Their acts are open to review as to whether they come within the statute or not, taking into consideration all the circumstances of each particular case, including the expense involved. All that we mean to determine is that the altera*371tions ordered in this extraordinary case come within the provisions of the statute. The commissioners found here a state of things that no man or set of men would ever think of creating. No one would entertain the thought for a moment of laying out two highway crossings of a railroad at grade, within one half mile of each other, and then run the two ways together immediately after passing the railroad, thus making uselessly and needlessly more than one crossing of the railroad. All that the commissioners did in effect was to order a removal of the forks of the main road from one side of the railroad to the other, and substantially abolishing both of the crossings by making the highway pass under the railroad and leaving the highways, for all highway purposes, substantially the same as before.
We advise the Superior Court that the answer is sufficient.
In this opinion the other judges concurred.